Citation Nr: 0518550	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-14 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service connected right knee disability. 

2.  Entitlement to an initial compensable evaluation for the 
service connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1992 to 
September 2001.

This appeal arises from a November 2001 rating decision of 
the Hartford, Connecticut Regional Office (RO).  The 
veteran's appeal is currently being handled by the Chicago 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
initial compensable ratings for the service connected 
bilateral knee disability.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a review of the record shows that the June 2004 VA 
examination is inadequate for rating purposes as the examiner 
did not address the presence or absence of all of the 
diagnostic criteria necessary to fully and fairly evaluate 
the veteran's claim.  In particular, the veteran has 
contended, with a great deal of specificity, how he suffers 
from markedly increased disability of the knees with use.  He 
indicated that there would be significantly increased pain 
and swelling that could render him largely immobile for 
several days following strenuous activity.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

The instant case was remanded in May 2004 to obtain DeLuca 
type clinical findings as the veteran has asserted that his 
service connected knee disabilities increased in severity 
with activity due to pain, weakness and a lack of endurance.  
In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Accordingly, in view of the veteran's 
complaints and the absence of necessary clinical findings for 
the adjudication of these claims, the veteran should be 
afforded another VA examination which addresses the factors 
mandated in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  In addition, the 
veteran should be requested to provide 
all relevant information regarding time 
lost from work and time spent 
hospitalized as a result of his service 
connected knee disabilities.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician.  The claims folder must be 
made available to the physician for 
review prior to the examination and x-
rays of the knees should be accomplished.  
The physician should provide complete 
clinical findings for the knees to 
include whether there is pain on movement 
as well as complete range of motion 
studies for the left and right knees.  
The physician should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement of the left and right knees and 
whether there is likely to be additional 
range of motion loss of the service-
connected left and right knees due to any 
of the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  If the physician is 
unable to make any of the above 
determinations, it should be so indicated 
on the record.  The physician should 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability and, if so, whether such 
impairment is slight, moderate or severe.  
Each of the above criteria must be 
addressed by the physician.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include the 
consideration of the provisions of 
38 C.F.R. § 3.321 and the veteran and 
his representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




